Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, 3, 4, 14- 16 are drawn to using a neural network to prepare projections for partial medical images, obtaining feature vectors from the partial images and storing the feature vectors in an index database, classified in G06T7/00, G06T7/30, G16H 30/20, G16H 30/40, G06N 3/02	
II. 	Claims 5-13, 17-18, are drawn associating tags with addition information, creating search request, retrieving ranking data records based similarity between relevant feature vectors, classified in G06F16/24578 or G06F16/51 or G06F16/532 or G06F16/538 or G06F16/55 or G06F16/56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: Group I does not associated additional information with tags, create search request, retrieve and rank data records, as described in Group II.  The subcombination has separate utility such as to query and retrieve medical images from the database.  Group II does not require, the neural network which prepare projections for partial medical images, obtaining feature vectors from the partial images and storing the feature vectors in an index database, as .  The subcombination has separate utility such as using a neural network to process the medical images, as describe in Group 1.  Regarding the common use of a database to store and search/retrieve the data stored within it.  Examiner respectfully submits that said database is merely being used for its intended and known purposes such as storage and retrieval therefore although a common database is being used in both groups described above, the two groups still have separate utilities as described.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different
classification;
(b)    the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;

CPC, classes/subclasses or electronic resources, or employing different search
queries);
(d)    the prior art applicable to one invention would not likely be applicable to another
invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/DENNIS TRUONG/Primary Examiner, Art Unit 2152   
3/15/2022